            Case 4:19-cv-06799-DMR Document 6 Filed 10/28/19 Page 1 of 1




1

2
                            UN
                             ITED S
                                  TATES D
                                        ISTR
                                           ICT COURT
3
                         NORTHERN D
                                  IST R
                                      ICT OF CAL
                                               IFORN
                                                   IA
4

5
     P
     i
     lL V
        ariab
            le I
               n
               suran
                   ce C
                      ompany
6                                           C
                                            ase No
                                                 . 4
                                                   :
                                                   19-cv
                                                       -06799
                                                            -D MR
                      P
                      l
                      ain
                        tif
                          f,
7           V.                              CONSENT OR DECL
                                                          INATION
                                            TO MAGISTRATE J
                                                          UDGE
8    C
     ont
       inen
          talC
             asua
                lty C
                    ompany
                         , e
                           tal
                             .              JUR
                                              ISDICTION

9
                      D
                      efendan
                            ts.
1
0

1   I
    NSTRUCT
          IONS
             :Plea
                 se i
                    ndica
                        te b
                           elow b
                                ycheck
                                     ing o
                                         ne o
                                            fthe t
                                                 wo b
                                                    oxes whe
                                                           the
                                                             ryou (
                                                                  i
                                                                  fyou a
                                                                       ret
                                                                         h
                                                                         epa
                                                                           rty
                                                                             )
    o
    rthe p
         arty y
              ou r
                 epre
                    sen
                      t (
                        i
                        fyou a
                             re a
                                nat
                                  to r
                                     ney i
                                         nthe c
                                              ase
                                                ) c
                                                  hoose
                                                      (s)t
                                                         ocon
                                                            sen
                                                              tord
                                                                 ecl
                                                                   ine mag
                                                                         ist
                                                                           rate j
                                                                                udge
1
2   j
    ur
     isd
       ict
         ion i
             nth
               is ma
                   tte
                     r. S
                        ign t
                            h
                            is f
                               o
                               rm b
                                  elow y
                                       ours
                                          e
                                          lec
                                            tion
                                               .

1
3
           C
           onsen
               tto Mag
                     istra
                         te J
                            udge J
                                 uri
                                   sdic
                                      tion
1
4
           I
           nacco
               rdance w
                      ith t
                          he p
                             rov
                               ision
                                   s o
                                     f28U
                                        .S.C
                                           .      §6
                                                   36(c
                                                      ),   Iv
                                                            olun
                                                               tar
                                                                 ily c
                                                                     onsen
                                                                         tto h
                                                                             ave a
1
5   Un
     ited S
          tates mag
                  ist
                    rate j
                         udge c
                              onduc l f
                                  t a
                                    l u
                                      rthe
                                         rproceed
                                                ings i
                                                     nth
                                                       is c
                                                          ase
                                                            , i
                                                              nclud
                                                                  ing t
                                                                      r
                                                                      ial a
                                                                          nd
    e
    nt
     ry o
        ffi
          nalj
             udg men
                   t. Iu
                       nde
                         rstand t
                                ha
                                 tappea
                                      lfr
                                        om t
                                           he j
                                              udgmen
                                                   tsha
                                                      llb
                                                        etaken d
                                                               irec
                                                                  tly t
                                                                      o t
                                                                        he
1
6   Un
     ited S
          ta
           tes C
               our
                 tof Appea
                         ls f
                            o
                            rthe N
                                 inth C
                                      ircu
                                         it
                                          .

1
7
           OR
1
8
       Z D
         ecl
           ine Mag
                 istra
                     te J
                        udge J
                             uri
                               sdic
                                  tion
1
9
           I
           nacco
               rdance w
                      ith t
                          he p
                             rov
                               ision
                                   s o
                                     f28U
                                        .S.C
                                           .      §6
                                                   36(c
                                                      ),   Id
                                                            ecl
                                                              ine t
                                                                  o h
                                                                    ave aUn
                                                                          ited S
                                                                               tates
2
0
    mag
      istrate j
              udge c
                   onductal f
                          l  u
                             rtherproceed
                                        ings i
                                             nth
                                               is c
                                                  ase a
                                                      nd Ih
                                                          ereby r
                                                                eques
                                                                    ttha
                                                                       tth
                                                                         is c
                                                                            ase

2
1   b
    ereassigned to aUn
                     ited S
                          tate
                             s di
                                str
                                  ictjudge
                                         .


2
2

2
3   DATE
       :    Oc
             tober 2
                   8, 2
                      019                 NAME
                                             :     Edwa
                                                      rd J
                                                         .Taf
                                                            e

2
4
                                    COUNSEL FOR
                                    (
                                    OR "
                                       PRO SE")
                                              :    C
                                                   ont
                                                     inen
                                                        talC
                                                           asua
                                                              lty C
                                                                  ompany
2
5

2
6
                                                   /
                                                   5/   E
                                                        dwa
                                                          rd J
                                                             .Taf
                                                                e
2
7                                                                S
                                                                 igna
                                                                    ture

2
8
